              Clear                                              Print
                                                                                      Rev. 12/01/17


                           LOCAL BANKRUPTCY FORM 3015-1

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                              CHAPTER 13
 Dustin N. Carmine
                                                     CASE NO. 1-18-bk-3015-HWV
 Amanda Cecelia Carmine

                                                     ___ ORIGINAL PLAN
                                                     ___
                                                      1st AMENDED PLAN (Indicate 1st, 2nd,
                                                            3rd, etc.)
                                                     ___
                                                       1 Number of Motions to Avoid Liens
                                                     ___
                                                       0 Number of Motions to Value Collateral

                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,            Included       Not
   which are not included in the standard plan as approved by                          Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,          Included       Not
   set out in § 2.E, which may result in a partial payment or no                       Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                    Included       Not
   nonpurchase-money security interest, set out in § 2.G.                              Included

                            YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

       1. To date, the Debtor paid $____________
                                      842.40          (enter $0 if no payments have been made to
the Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the
following payments. If applicable, in addition to monthly plan payments, Debtor shall make


                                                 1


Case 1:18-bk-03015-HWV         Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                Desc
                               Main Document    Page 1 of 12
                                                                                        Rev. 12/01/17


conduit payments through the Trustee as set forth below. The total base plan is
$_______________,
  30,633.52         plus other payments and property stated in § 1B below:

    Start           End                 Plan          Estimated         Total            Total
   mm/yyyy         mm/yyyy            Payment          Conduit         Monthly         Payment
                                                      Payment          Payment         Over Plan
                                                                                         Tier
     8/2018       9/2018 (2 mo)        various            0              various          $842.40
    10/2018       7/2023 (58 mo)       $513.64            0                             $29,791.12


                                                                            Total
                                                                                        $30,633.52
                                                                        Payments:

       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for
the Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all
post-petition mortgage payments that come due before the initiation of conduit mortgage
payments.

      3. Debtor shall ensure that any wage attachments are adjusted when necessary to
   conform to the terms of the plan.

       4. CHECK ONE: ( ) Debtor is at or under median income. If this line is checked, the
                     rest of § 1.A.4 need not be completed or reproduced.

                             ( ) Debtor is over median income. Debtor calculates that a
                             minimum of $_______________ must be paid to allowed unsecured
                             creditors in order to comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

       1. The Debtor estimates that the liquidation value of this estate is $____________.
                                                                             0
          (Liquidation value is calculated as the value of all non-exempt assets after the
          deduction of valid liens and encumbrances and before the deduction of Trustee fees
          and priority claims.)

       Check one of the following two lines.

       ___     No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

       ___     Certain assets will be liquidated as follows:

               2. In addition to the above specified plan payments, Debtor shall dedicate to the
                  plan proceeds in the estimated amount of $_____________ from the sale of

                                                  2


Case 1:18-bk-03015-HWV            Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                   Desc
                                  Main Document    Page 2 of 12
                                                                                       Rev. 12/01/17


                    property known and designated as ___________________
                    ____________________________. All sales shall be completed by
                    ___________________, 20___. If the property does not sell by the date
                    specified, then the disposition of the property shall be as follows:
                    ___________________________________________________________.

                3. Other payments from any source(s) (describe specifically) shall be paid to the
                   Trustee as follows: _______________________________________________
                   _______________________________________________________________

2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check one.

   ___      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

   ___      Adequate protection and conduit payments in the following amounts will be paid by
            the Debtor to the Trustee. The Trustee will disburse these payments for which a proof
            of claim has been filed as soon as practicable after receipt of said payments from the
            Debtor.

                    Name of Creditor                           Last Four Digits        Estimated
                                                                 of Account            Monthly
                                                                   Number              Payment




         1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
            payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
            due on a claim in this section, the Debtor’s cure of this default must include any
            applicable late charges.

         2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in
            the conduit payment to the Trustee will not require modification of this plan.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
      Direct Payments by Debtor. Check one.

   ___      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

   ___      Payments will be made by the Debtor directly to the creditor according to the original
            contract terms, and without modification of those terms unless otherwise agreed to by
            the contracting parties. All liens survive the plan if not avoided or paid in full under
            the plan.



                                                 3


Case 1:18-bk-03015-HWV          Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                Desc
                                Main Document    Page 3 of 12
                                                                                             Rev. 12/01/17



        Name of Creditor                        Description of Collateral              Last Four Digits
                                                                                         of Account
                                                                                          Number
Mortgage Research Center, dba          130 Baugher Drive Hanover, PA 17331            6595
Veterans United Home Loans
(POC 12)
Car Max Auto Finance                   2013 Hyundai Veloster                          6949
(POC 4)




       C. Arrears (Including, but not limited to, claims secured by Debtor’s principal
          residence). Check one.

       ___     None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

       ___     The Trustee shall distribute to each creditor set forth below the amount of arrearages
               in the allowed proof of claim. If post-petition arrears are not itemized in an allowed
               claim, they shall be paid in the amount stated below. Unless otherwise ordered, if
               relief from the automatic stay is granted as to any collateral listed in this section, all
               payments to the creditor as to that collateral shall cease, and the claim will no longer
               be provided for under § 1322(b)(5) of the Bankruptcy Code:

     Name of Creditor                 Description of            Estimated     Estimated        Estimated
                                       Collateral              Pre-petition     Post-         Total to be
                                                                Arrears to     petition       paid in plan
                                                                be Cured      Arrears to
                                                                              be Cured
 Mortgage Research Center, dba   130 Baugher Drive Hanover,    $24,363.97     0              $24,363.97*
Veterans United Home Loans       PA 17331
(POC 12)

                                                                                             *or as per
                                                                                             allowed POC




       D. Other secured claims (conduit payments and claims for which a § 506 valuation is
          not applicable, etc.)

       ___     None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.


                                                       4


  Case 1:18-bk-03015-HWV             Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                  Desc
                                     Main Document    Page 4 of 12
                                                                                     Rev. 12/01/17


   ___    The claims below are secured claims for which a § 506 valuation is not applicable,
          and can include: (1) claims that were either (a) incurred within 910 days of the
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the Debtor, or (b) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value; (2) conduit payments; or (3) secured claims not provided for elsewhere.

          1. The allowed secured claims listed below shall be paid in full and their liens
             retained until completion of payments under the plan.

          2. In addition to payment of the allowed secured claim, present value interest
             pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount
             listed below, unless an objection is raised. If an objection is raised, then the court
             will determine the present value interest rate and amount at the confirmation
             hearing.

          3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
             paid, payments on the claim shall cease.

  Name of Creditor         Description of Collateral       Principal      Interest    Total to be
                                                           Balance of      Rate       Paid in Plan
                                                             Claim




   E. Secured claims for which a § 506 valuation is applicable. Check one.

   ___    None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

   ___    Claims listed in the subsection are debts secured by property not described in § 2.D of
          this plan. These claims will be paid in the plan according to modified terms, and liens
          retained until entry of discharge. The excess of the creditor’s claim will be treated as
          an unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified
          Principal Balance” column below will be treated as an unsecured claim. The liens will
          be avoided or limited through the plan or Debtor will file an adversary action (select
          method in last column). To the extent not already determined, the amount, extent or
          validity of the allowed secured claim for each claim listed below will be determined
          by the court at the confirmation hearing. Unless otherwise ordered, if the claimant
          notifies the Trustee that the claim was paid, payments on the claim shall cease.


                                                5


Case 1:18-bk-03015-HWV        Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                 Desc
                              Main Document    Page 5 of 12
                                                                                           Rev. 12/01/17


  Name of Creditor             Description of         Value of       Interest  Total         Plan or
                                Collateral           Collateral       Rate    Payment       Adversary
                                                     (Modified                               Action
                                                     Principal)




      F. Surrender of Collateral. Check one.

      ___     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

      ___     The Debtor elects to surrender to each creditor listed below the collateral that secures
              the creditor’s claim. The Debtor requests that upon confirmation of this plan the stay
              under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay under
              §1301 be terminated in all respects. Any allowed unsecured claim resulting from the
              disposition of the collateral will be treated in Part 4 below.

            Name of Creditor                      Description of Collateral to be Surrendered
One Main Financial (POC 3)                 2006 Scion TC (non-driveable / totalled 2017)
*See para. 9




      G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
         one.

      ___     None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

      ___     The Debtor moves to avoid the following judicial and/or nonpossessory, non-
              purchase money liens of the following creditors pursuant to § 522(f) (this § should
              not be used for statutory or consensual liens such as mortgages).




                                                    6


 Case 1:18-bk-03015-HWV           Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                  Desc
                                  Main Document    Page 6 of 12
                                                                                    Rev. 12/01/17


 The name of the holder of the lien.

 A description of the lien. For a judicial
 lien, include court and docket number.
 A description of the liened property.

 The value of the liened property.
 The sum of senior liens.
 The value of any exemption claimed.
 The amount of the lien.
 The amount of lien avoided.

3. PRIORITY CLAIMS.

   A. Administrative Claims

       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
          by the United States Trustee.

       2. Attorney’s fees. Complete only one of the following options:

           a. In addition to the retainer of $_____________ already paid by the Debtor, the
              amount of $_____________ in the plan. This represents the unpaid balance of the
              presumptively reasonable fee specified in L.B.R. 2016-2(c); or

           b. $_____________
                275.00          per hour, with the hourly rate to be adjusted in accordance with
              the terms of the written fee agreement between the Debtor and the attorney.
              Payment of such lodestar compensation shall require a separate fee application
              with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

       3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                 Check one of the following two lines.

           ___     None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                   reproduced.

           ___     The following administrative claims will be paid in full.

              Name of Creditor                                Estimated Total Payment




                                                7


Case 1:18-bk-03015-HWV          Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56               Desc
                                Main Document    Page 7 of 12
                                                                                  Rev. 12/01/17


   B. Priority Claims (including, but not limited to, Domestic Support Obligations other
      than those treated in § 3.C below). Check one of the following two lines.

      ___    None. If “None” is checked, the rest of § 3.B need not be completed or
             reproduced.

      ___    Allowed unsecured claims, including domestic support obligations, entitled to
             priority under § 1322(a) will be paid in full unless modified under § 9.

            Name of Creditor                               Estimated Total Payment




   C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
      U.S.C. §507(a)(1)(B). Check one of the following two lines.

      ___    None. If “None” is checked, the rest of § 3.C need not be completed or
             reproduced.

      ___    The allowed priority claims listed below are based on a domestic support
             obligation that has been assigned to or is owed to a governmental unit and will be
             paid less than the full amount of the claim. This plan provision requires that
             payments in § 1.A. be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

            Name of Creditor                               Estimated Total Payment




4. UNSECURED CLAIMS

   A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
      following two lines.

      ___    None. If “None” is checked, the rest of § 4.A need not be completed or
             reproduced.

      ___    To the extent that funds are available, the allowed amount of the following
             unsecured claims, such as co-signed unsecured debts, will be paid before other,

                                              8


Case 1:18-bk-03015-HWV      Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                Desc
                            Main Document    Page 8 of 12
                                                                                       Rev. 12/01/17


              unclassified, unsecured claims. The claim shall be paid interest at the rate stated
              below. If no rate is stated, the interest rate set forth in the proof of claim shall
              apply.

  Name of Creditor              Reason for Special         Estimated       Interest     Estimated
                                  Classification           Amount of        Rate          Total
                                                             Claim                      Payment




   B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
      remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

   ___    None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

   ___    The following contracts and leases are assumed (and arrears in the allowed claim to
          be cured in the plan) or rejected:

Name of Other        Description of      Monthly Interest Estimated            Total        Assume
   Party              Contract or        Payment  Rate     Arrears              Plan       or Reject
                         Lease                                                Payment




6. VESTING OF PROPERTY OF THE ESTATE.

   Property of the estate will vest in the Debtor upon

   Check the applicable line:

   ___ plan confirmation.
   ___ entry of discharge.
   ___ closing of case.


                                                9


Case 1:18-bk-03015-HWV          Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                Desc
                                Main Document    Page 9 of 12
                                                                                           Rev. 12/01/17



7. DISCHARGE: (Check one)

    ( ) The debtor will seek a discharge pursuant to § 1328(a).
    ( ) The debtor is not eligible for a discharge because the debtor has previously received a
        discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
the Trustee will treat the claim as allowed, subject to objection by the Debtor.




Payments from the plan will be made by the Trustee in the following order:
Level 1: ____________________________________________________
Level 2: ____________________________________________________
Level 3: ____________________________________________________
Level 4: ____________________________________________________
Level 5: ____________________________________________________
Level 6: ____________________________________________________
Level 7: ____________________________________________________
Level 8: ____________________________________________________

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the
Trustee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.




                                                   10


Case 1:18-bk-03015-HWV          Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                     Desc
                                Main Document   Page 10 of 12
                                                                                                        Rev. 12/01/17


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)
  This Plan cures the mortgage arrears and pays administrative fees. Attorney's fees are being calculated using the
 lodestar methodology, and a fee application will be filed for all fees to be distributed pursuant to this Plan.

 The 2006 Scion TC is being surrendered to One Main Financial in full satisfaction of all secured claims of One
 Main. To the extent that One Main desires to repossess the vehicle, One Main shall bear all costs associated with
 repossession. In the event that One Main does not obtain possession of the vehicle within 6 months after
 confirmation of this Plan, One Main shall satisfy its lien against the vehicle and the Debtors shall then have a free
 hand to sell/scrap/transfer the vehicle free and clear of One Main's lien.

 Debtors reserve the right to object to the proof of claim of Mortgage Research Center because the POC does not
 reflect the sheriff refund that creditor will receive. Upon receipt of the sheriff refund, Mortgage Research Center
 shall file an amended proof of claim accounting for the sheriff refund.




       10/ 17 /2018
Dated:_______________                               /s/ Brent C. Diefenderfer
                                                   _______________________________________
                                                   Attorney for Debtor


                                                    / s/ Dustin Carmine
                                                   _______________________________________
                                                   Debtor
                                                    /s/ Amanda Cecelia Carmine
                                                   ________________________________________
                                                   Joint Debtor


By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                           11


Case 1:18-bk-03015-HWV               Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56                               Desc
                                     Main Document   Page 11 of 12
CARMINE 1st Am Plan
funding analysis
Mortgage arrears                      24,363.97
Counsel Fees                              4000
Subtotal                              28,363.97

Trustee commission                   2269.1176

Total                                 30,633.09

                            Months             Monthly payment
Tier 1 (8/2018 - 9/2018)                     2 various            Total payment in Tier
Tier 2 (10/2018 - 7/2023)                   58             513.64                        $842.40
                                            60                                          29791.12
                                                                                        30,633.52




        Case 1:18-bk-03015-HWV       Doc 18 Filed 10/18/18 Entered 10/18/18 13:12:56            Desc
                                     Main Document   Page 12 of 12
